DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 01/10/2022 has been entered. Claim(s) 1-11 remain pending and have been examined below.
Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive. On pages 6 and 7, the Applicant has argued that Chu and Kang do not teach the limitation “an outer diameter of the limiting flange is larger than an outer diameter of the fastening end” and gives a detailed description as to why Kang does not teach the limitation. The Office respectfully disagrees that Chu does not teach the stated limitation. Chu teaches the limiting flange and Chu teaches that the outer diameter of 310’ is greater than the diameter of 312’ thus making the outer diameter of the flange greater than the outer diameter of the fastening end. 
Claim Interpretation
The Office notes that in the instant case, the term “hollow” as claimed, is interpreted per the Applicant’s disclosure to be a cylindrical exterior with a through hole in the axial direction.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“positioning mechanism” in claims 1. Where in the in the instant case the positioning mechanism is interpreted per the Applicant’s disclosure in figure 3 to be item 400, which comprises the spring (410) and detent ball (420).
“elastic body” in claims 9 and 11. Where in the instant case, the elastic body is interpreted per the Applicant’s disclosure in figures 3 and 12 to be a spring (410). 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US PGPUB No. 2018/0311800) in view of Kang (US Patent No. 8,646,364), and in further view of Baker (US PGPUB No. 2008/0041193), and, hereinafter referred to as Chu, Kang, and Baker, respectively.
	Regarding claim 1 (Currently Amended), Chu discloses in figure 12, a detachable fastening device, comprising: 
	a socket (31’), comprising: 
(31’ comprises a larger diameter external mounted base comprising of 310’ and 312’) comprising a limiting flange (310’ has a flange at intersection with 312’); 
		at least one first depression located at the external mounted base (314’); and
		a fastening end (312’);
	a fastener detachably connected to the socket (30’) and comprising: 
		a central hole (30’ having the central hole) having an inner engaged wall coordinated with the external mounted base (302’); and 
		and a retaining ring to position the socket and the fastener in the first depression (32’), 
	wherein a length of the fastener is shorter than half of a length of the external mounted base (fig 3, item 30 is half as long as item 31), an outer diameter of the limiting flange is larger than the outer diameter of the fastening end (the outer diameter of 310’ is greater than the diameter 312’ thus creating the flange on which 30’ rests), and when the fastener is assembled with the socket (fig 3, item 30 is assembled with item 31), the fastener is located between a central point of the external mounted base and an end surface of the external mounted base (fig 3, item 30 is assembled halfway between the end points of item 31).
	Chu does not explicitly disclose wherein the inner engaged wall comprises a concave end corresponding to the limiting flange and the fastener is moved upward until the concave end in abutted against the limiting flange; and at least one second depression located at the inner engaged wall and a positioning mechanism received between the at least one first depression and the at least one second depression to position the socket and the fastener.

	a socket (fig 6, 4 and 5 make a complete socket), comprising:
		an external mounted base (5) comprising a limiting flange (see annotated fig 5, item X); and
	a fastener detachably connected to the socket (4) and comprising:
		a central hole having an inner engaged wall coordinated with the external mounted base (40 and 42 forming the central hole), wherein the inner engaged wall comprises a concave end corresponding to the limiting flange (see annotated fig 5, item Y on 41 where Y is concave from the end of 4); and the fastener is moved into position until the concave end is abutted against the limiting flange (see annotated fig 5, X abuts Y).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu with the teachings of Kang to incorporate the concave end in the fastener that corresponds to the limiting flange because this configuration allows for the driving tool to be adjusted to meet different sizes of nuts and thus reduces the cost of purchasing more tools (col 1, line 67 – col 2, line 3, summarized).
	Regarding the at least one second depression located and the positioning mechanism, Baker teaches in a detachable fastening device, comprising: 
	a socket (fig 1, 31), comprising: 
		an external mounted base (fig 5, 53); and 
		at least one first depression located at the external mounted base (fig 2, 65 being located in a first depression); 
(fig 1, 29 has the opening of 49 which engages a nut or fastening device and is thus by the definition provided by the applicant, a fastener) and comprising: 
		a central hole fig 7, having central hole that comprises items 37, 41 and 43) having an inner engaged wall coordinated with the external mounted base (figs 2 and 4, 43 engages with 53); and 
		at least one second depression located at the inner engaged wall (fig 6, 47); 
	and a positioning mechanism received between the at least one first depression and the at least one second depression to position the socket and the fastener (fig 2, 63 and 65 being a ball and detent).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chu with the teachings of Baker to incorporate the spring, ball detent, the first detent depression and second detent depression to retain the fastener to socket instead of the retaining ring because the spring, ball detent, and detent depressions allow users to remove the fastener/sleeve with greater speed which increases productivity of the user.

    PNG
    media_image1.png
    739
    751
    media_image1.png
    Greyscale

	Regarding claim 2 (Original), Chu as modified further discloses the detachable fastening device of claim 1, wherein the external mounted base comprises a plurality of longitudinal ribs spaced from each other (see annotated fig 12, item 312’ has a plurality of longitudinal ribs, item A), the inner engaged wall comprises a plurality of grooves corresponding to the longitudinal ribs (see annotated fig 12, item 302’ has a plurality of longitudinal grooves, item B), and each of the grooves is for engaging with each of the longitudinal ribs (fig 3, showing that items A and B engage each other).

    PNG
    media_image2.png
    652
    530
    media_image2.png
    Greyscale


	Regarding claim 3 (Original), Chu as modified further discloses the detachable fastening device of claim 2, wherein the external mounted base has an equilateral polygon cross-sectional shape (fig 12, item 312’ is an equilateral polygon cross-section).
	Regarding claim 4 (Original), Chu as modified further discloses the detachable fastening device of claim 3, wherein the external mounted base has an equilateral hexagon cross-sectional shape (fig 12, showing item 312’ has an equilateral hexagon cross-sectional shape), a number of the longitudinal ribs is six, and a number of the grooves is six (fig 12, showing items 312’ and 302’ each have six sides).
Regarding claim 8 (Previously Presented), Chu as modified further discloses the detachable fastening device of claim 1, wherein the positioning mechanism comprises: at least one elastic body disposed at the at least one first depression (Baker, fig 2, item 65); and at least one ball urged by the elastic body into the at least one second depression (Baker, fig 2, item 63 is urged into item 45).
	Regarding claim 9 (Previously Presented), Chu as modified discloses the detachable fastening device of claim 8, wherein the socket has an axial direction (fig 12, item 30’ has a axial direction), 
	Chu as modified does not explicitly disclose two springs, two ball detents, two first depressions, and two second depressions
	Baker further teaches at least two first depressions are located at one side of the external mounted base and spaced from one another along the axial direction (Baker, fig 4, items 61 and 63 are in two first depressions), at least two second depressions are corresponding to the at least two first depressions (Baker, fig 6, items 45 and 47), a number of the at least one elastic body is at least two (Baker, fig 4, showing two elastic bodies corresponding to items 61 and 63), each of the at least two elastic bodies is disposed at each of the at least two first depressions (Baker, fig 4, showing items 65 are within the depressions), a number of the at least one ball is at least two (Baker, fig 4, items 61 and 63), and one of the at least two balls is urged by one of the at least two elastic bodies which is disposed at one of the at least two first depressions into one of the at least two second depressions corresponds to the one of the at least two first depressions (Baker, fig 4, showing items 61 and 63 fit within items 45 and 47).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chu with the teachings of Baker to incorporate 
	Regarding claim 10 (Original), Chu as modified further discloses the detachable fastening device of claim 9, wherein each of the at least two first depressions has a circular blind-hole structure (Baker, fig 7 showing the profile of items 61 and 63 within the first depressions being circular), and each of the at least two second depressions has an oval blind-hole structure (Baker, fig 6, items 45 and 47 are oval shaped).
	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US PGPUB No. 2018/0311800) in view of Kang (US Patent No. 8,646,364), and in further view of Baker (US PGPUB No. 2008/0041193) as applied to claim 1 above, and in further view of Hu (US Patent No. 7,104,163), hereinafter referred to as Chu, Kang, Baker, and Hu respectively.
	Regarding claim 5 (Previously Presented), Chu as modified discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose wherein the positioning mechanism comprises a C-shaped ring positioned between the socket and the hollow disk, and a space formed between the at least one first depression and the at least one second depression.
(figs 3 and 6, item 40) with a hexagonal external base (figs 3 and 6, item 41) having a first depression (figs 3 and 6, item 43) and a disk (fig 6, item 31) having an hexagonal inner surface that corresponds to the hexagonal base (figs 3 and 6, item 311) and having a second depression holding a c-clip retaining ring (fig 6, and column 5, lines 54-57, item 33).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baker with the teachings of Hu to use the C-clip instead of a detent ball and spring because the c-clip is used to securely retain the socket (Hu, column 5, line 56-57, summarized). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date that the C-clip is recognized as being functionally equivalent to the spring and detent ball. One of ordinary skill in the art would have recognized the c-clip as being functionally because the c-clip performs the claimed function to position the socket and the fastener in substantially the same way and produces the same result of holding the socket to the fastener. Furthermore the Applicant has admitted that the C-clip is functionally equivalent to the spring and ball detent as shown in figures 8-11 and in paragraphs [0032-0033] in the Applicant’s disclosure.
	Regarding claim 6 (Previously Presented), Chu as modified further discloses the detachable fastening device of claim 5, wherein a number of the at least one first depression is equal to a number of vertexes of the longitudinal ribs of the equilateral polygon cross-sectional shape, and each of the first depressions is located at each of the longitudinal ribs (Hu, figure 3, item 43 is at each rib).
Regarding claim 7 (Original), Chu as modified further discloses the detachable fastening device of claim 6, wherein the at least one second depression has an annular groove structure (Hu, figures 3 and 6, showing the groove of item 33 is annular).
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US PGPUB No. 2018/0311800) in view of Kang (US Patent No. 8,646,364), and in further view of Baker (US PGPUB No. 2008/0041193) as applied to claim 1 above, and in further view of Chen (US PGPUB No. 2010/0175515) hereinafter referred to as Chu, Kang, Baker, and Chen, respectively.
	Regarding claim 11 (Previously Presented), Chu as modified discloses the detachable fastening device of claim 1, wherein the positioning mechanism comprises: an elastic body disposed at the at least one first depression (Baker, figure 2, item 65); and a ball urged by the elastic body into the at least one second depression (Baker, figure 2, item 63 is urged into item 45).
	Baker does not explicitly disclose wherein the positioning mechanism comprises: an elastic body disposed at the at least one second depression; and a ball urged by the elastic body into the at least one first depression (emphasis added).
	Chen teaches a detachable fastening device (Chen, figure 2, item 30 is a fastening device and is removable from item 20) comprising a removable interior sleeve of a removable fastening device (Chen, figure 2, item 31 of item 30), an exterior sleeve (Chen, figure 2, item 20), and a positioning mechanism (Chen, figure 3, items 232 and 231); wherein the removable interior sleeve is inserted into a cavity of the exterior sleeve (Chen, figure 4, showing item 31 of item 30 is inserted into a cavity 22 of item 20), wherein the removable interior sleeve comprises a first depression on an outward facing surface (Chen, figure 4, item 32 is on the outward facing surface item 31), wherein the exterior sleeve comprises a second depression on an inside surface (Chen, figure 4, recess where item 232 is located on the interior of item 22), wherein the positioning mechanism comprises a spring (Chen, figure 4, item 232) and a detent ball (Chen, figure 4, item 231), wherein the spring of the positioning mechanism is disposed within the second depression (Chen, figure 4, item 232 sits in the recess of item 20) and urges the ball of the positioning mechanism into the first depression (Chen, figure 4, showing item 232 urges item 231 into item 32).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chu with the teachings of Chen to rearrange the parts of the positioning mechanism such that the positioning mechanism is in the second depression to urge the ball of the positioning mechanism into the first depression because this configuration allows for the two parts to be secured together (Chen, page 1, paragraph [0018], summarized). Furthermore, the Applicant has not disclosed that the positioning mechanism being in the second depression solves any stated problem or is for any particular purpose and per the applicant’s disclosure in paragraph [0035], is not a critical arrangement of the parts since the use of the term “can be” implies that it also may not be arranged in that manner. Moreover, it appears that Chu as modified would perform equally well with the positioning mechanism in first depression. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for Chu as modified’ s positioning mechanism to be on the exterior sleeve in the second depression because the positioning mechanism in the second depression is only a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants' invention.
Conclusion
The Office notes that should the Applicant positively claim the structure of the thickness or thinness of the limiting flange in relation to the fastening end or the concave end, and assuming proper support for the specification and drawings, the Office may look favorably on the instant application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723